Citation Nr: 0430298	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  98-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran had active service from June 1948 to November 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The veteran testified at a July 2004 hearing, and the 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), additional 
development is necessary.

The veteran's service medical records contain numerous 
notations concerning spinal pain.  A June 1951 clinical 
record noted the veteran had experienced low back pain for 3-
4 weeks, and pain in the left leg from the ankle to his hip.  
A physical examination showed no definite CVA tenderness, but 
hyperactivity to pressure over paravertebral lumbar 
musculature.  A radiographic report of the lumbosacral spine 
was negative.  The veteran was diagnosed as having mild 
chronic low back strain.

An October 1952 radiographic report noted there was an 
anomalous vertebra at the lumbosacral junction, and the left 
transverse process of that vertebra was sacralized, with no 
other abnormalities.  

In December 1952 the veteran reported back pains of about 3 
years in duration.  Notations referred to scoliosis of the 
spine near L5, and sacralization of C5.  

In February 1955 the veteran was admitted to Osaka Army 
Hospital for pain in the low mid dorsal area following a jeep 
accident.  The report noted two other auto accidents that had 
caused acute back pain episodes.  The examiner's impression 
was a congenitally weak back.  A standard physical 
examination in November 1955 noted the veteran had a chronic 
unstable back.  

In February 1956, an outpatient report noted a stiff neck for 
2 days, and old injury to the back 4-5 years ago, and some 
limitation of rotation/extension of the neck.  A radiographic 
report from 1959 noted films of the cervical, dorsal, and 
lumbar spines showed no evidence of pathologic change in the 
bony structures or soft tissues.  In March 1959 the veteran 
complained of back pain.    

A June 1960 annual examination noted the spine was abnormal, 
for "extra vertebra."  The problem had been symptomatic in 
the past.  At a re-enlistment examination in October 1961, 
the veteran reported problems with the back, and stated he 
had an inability to assume certain positions like no riding 
in military jeeps or trucks due to unstable back.  The 
physician remarked that the veteran alleged neuritis and 
constant back pain.  

In October 1962 the veteran reported he sprained his low back 
in an auto accident three months earlier.  X-rays were noted 
as negative, and the diagnosis was lumbosacral strain.  A 
month later the veteran still complained of pain in the low 
back, and an examination was essentially normal.  

A clinical record from October 1966 noted the veteran was 
involved in a rear end collision and had hyperextension 
injury.  X-ray of the cervical spine demonstrated no 
significant abnormalities.  A September 1969 discharge record 
noted an x-ray of the lumbar spine revealed a transitional 
vertebra, with recommended conservative treatment of hot 
packs and rest.  

In February 1972, a comprehensive review of the veteran's 
physical status noted there were no abnormalities of the 
thoracic spine other than slight degenerative changes, and 
the lumbosacral spine and pelvis showed partial lumbarization 
of S1.  The cervical spine was negative.  

At this time, the veteran was diagnosed as having 
polyarthritis, etiology undetermined.  An examiner had 
decided recent tests did not indicate rheumatoid arthritis, 
and advised cervical spine films to rule out involvement.  
These were done and did not show severe changes although 
minor changes were noted.  A Medical Board examination noted 
the neck revealed a good range of motion with pain on 
rotation at the right side at approximately 60 degrees.  The 
veteran's back revealed full range of motion with localized 
tenderness to percussion and palpation, and there was good 
lumbosacral mobility.  

In April 1972 the Medical Board found the veteran was 
physically unfit and recommended permanent retirement from 
service noting, among other things, slight limitation of 
motion in the cervical spine.  

The veteran filed a claim seeking compensation for "bone 
deterioration all joints," and in June 1972 the RO granted 
service connection for polyarthritis of multiple joints, 
including the spine.  In a May 1973 rating decision, pursuant 
to a VA examination, the RO decided the polyarthritis seemed 
to primarily involve the thumbs.  As such, the RO service-
connected and assigned 20 percent disability evaluation for 
ankylosis of the left and right thumbs associated with 
arthritis, respectively.  A September 1996 letter from the RO 
acknowledged it had removed the 100 percent evaluation for 
polyarthritis in 1973, and granted service connection for 
residuals of ankylosis of the thumbs.  

Thereafter, the November 1997 rating decision on appeal noted 
the veteran was originally granted service connection for 
polyarthritis of multiple joints in 1972, and that because a 
diagnosis for polyarthritis was present at that time, a 
diagnosis was reestablished for the remaining joints.  The RO 
stated the hands would continue to be rated separately.  

Due to the preceding, the veteran should be afforded a VA 
examination to (1) clarify the nature of any current back and 
neck disability, particularly whether any disability is 
systemic or traumatic in etiology, and (2) have the examiner 
specifically address the veteran's service medical records 
(which was not done in the September 2002 VA examination).  
Depending on the examiner's findings, the veteran's current 
spine disabilities could already be accounted for in the 
November 1997 grant of service connection for polyarthritis 
of multiple joints.  It is noted the original 1972 rating 
decision (which the November 1997 determination refers to) 
granting service connection for polyarthritis of multiple 
joints recognized the veteran had considerable difficulty 
with his joints, including the spine.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should clarify diagnoses of 
any current low back and cervical spine 
disabilities in light of the veteran's 
documented medical history, and provide 
an opinion as to whether the 
disabilities are systemic or traumatic 
in etiology.  Also, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
disability is related to service, 
giving specific attention to the 
veteran's service medical records.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for residuals of neck and 
back injuries, keeping in mind the 
issue of polyarthritis mentioned above.  
If the determination of these claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




